EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments received on May 16, 2022, have been entered.  Claims 1-27 are pending, and, after Examiner’s amendment (see below) are ALLOWED.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher L. Schardon on May 17, 2022; with clarification in a follow-up on June 15, 2022.

The application has been amended as follows: 

IN THE CLAIMS:
10.	(Currently Amended) A first generation progeny alfalfa seed produced by the method of claim 8; wherein the second alfalfa plant is a plant of alfalfa variety 513M118 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s amendments overcome all objections and overcome the indefiniteness rejections.  In addition, the Applicant’s explanation of the use of the term “combining” in claim 24 was sufficient to overcome the indefiniteness rejection.  The Applicant’s perfection of the biological deposit of seeds has overcome the portion of the enablement rejection that was directed to needing the deposited seeds.  The Applicant’s explanation regarding the art accepted practices for synthetic varieties, including the “Hardy-Weinberg Law” regarding allele and genotype frequencies and equilibrium, was helpful for the Examiners understanding and was sufficient for overcoming the remaining issues under 35 USC 112.  For this reason, all rejections of record are withdrawn and the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662